Exhibit 21.1 SUBSIDIARIES OF TEMPUR-PEDIC INTERNATIONAL INC. Entity StateorCountryof Organization Tempur World LLC Delaware Tempur-Pedic Management, Inc. Delaware Tempur-Pedic Manufacturing, Inc. Delaware Tempur Production USA, LLC Virginia Dawn Sleep Technologies, Inc. Delaware Tempur-Pedic Sales, Inc. Delaware Tempur-Pedic North America, LLC Delaware Tempur-Pedic Technologies, Inc. Delaware Tempur-Pedic America, LLC Delaware Dan-Foam ApS Denmark Tempur UK, Ltd. UnitedKingdom Tempur-Pedic Canada Holding Company, ULC Canada 1390658 Ontario Inc. Canada Tempur Japan Yugen Kaisha Japan Tempur International Limited United Kingdom Tempur Danmark A/S Denmark Tempur Suomi OY Finland Tempur Norge AS Norway Tempur Sverige AB Sweden Tempur Italia Srl Italy Tempur France S.a.r.l. France Tempur Holding GmbH Germany Tempur Sleep Center GmbH Germany Tempur Deutschland GmbH Germany Tempur Schweiz AG Switzerland Tempur Pedic España, S.A. Spain Tempur Singapore Pte Ltd. Singapore Tempur Benelux B.V. Netherlands Tempur Osterreich GmbH Austria Tempur Australia Pty. Ltd. Australia Tempur New Zealand Ltd. New Zealand Tempur China Holding Co. Ltd Hong Kong Tempur Shanghai Holding Ltd Hong Kong Tempur Pedic (Shanghai) Trading Co., Ltd Shanghai Tempur Korea LTD South Korea
